Citation Nr: 1221517	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim to reopen service connection for shell fragmentation wounds of the bilateral legs.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to evaluations in excess of 10 percent for bilateral peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for a neck disorder, to include shell fragment wounds.

5.  Entitlement to the assignment of an effective date prior to May 19, 2006, for 10 percent evaluations for bilateral peripheral neuropathy of the lower extremities.

6.  Entitlement to the assignment of an effective date prior to May 19, 2006, for 70 percent evaluation for PTSD.

7.  Entitlement to the assignment of an effective date earlier than May 19, 2006, for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to the assignment of a date prior to May 19, 2006, for basic eligibility to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1967 to August 1970 and February 1974 to December 1975.  He received the Purple Heart for his heroic service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the extensive procedural history of this case contained in its February 2011 decision.  In the February 2011 decision, the Board denied entitlement to a compensable evaluation for tension headaches and declined to reopen a claim of service connection for shell fragmentation wounds of the bilateral legs.  That decision additionally reopened a claim for a neck disorder and remanded the neck claim and several earlier effective date claims, as well at the increased evaluation claims for PTSD and peripheral neuropathy.  

The Veteran timely appealed that adverse decision as to reopening service connection for shell fragmentation wounds of the bilateral legs to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand that issue back to the Board for further development.  The Court vacated the February 2011 decision with respect to that issue-leaving the tension headaches decision undisturbed-and remanded that issue back to the Board for compliance with the Joint Motion for Remand in a November 2011 Court order.  That claim has been returned to the Board at this time in compliance with that Court order.

Meanwhile, the Veteran was issued a Statement of the Case as to the increased evaluation claims for PTSD and bilateral peripheral neuropathy in December 2011, in compliance with the February 2011 remand instructions.  The Veteran timely submitted a substantive appeal, VA Form 9, to that Statement of the Case in January 2012.  Accordingly, the Board now has jurisdiction over those claims at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

From a review of the record, it does not appear that any of the other development ordered in the February 2011 Board remand has been accomplished, nor does it appear that any of the earlier effective date claims or the reopened neck disorder claim have been readjudicated as instructed and recertified back to the Board for further appellate review at this time.  Thus, the Board will not adjudicate those claims at this time.  The remand instructions pertaining to the neck claim will be reissued in the instant decision, to ensure that such development is not overlooked.

As noted in the February 2011 decision, the issue of service connection for a lumbar spine disorder, to include as secondary to shell fragmentation wounds in service and as secondary to his neck disorder claim, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is AGAIN referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, the Veteran and the Secretary agreed that the Veteran had not been provided full and compliant notice as to how to substantiate his claim to reopen service connection for shell fragmentation wounds of the bilateral legs.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In light of such a finding, the Board was instructed to return the case to the RO/AMC in order for compliant notice to be issued to the Veteran; accordingly, the Board remands that claim in order for such to be accomplished.

Regarding the increased evaluation claims, the Board will defer any decision on those issues in order to allow the RO/AMC to complete development on, and readjudicate the earlier effective date claims previously remanded on the same issues.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim to reopen service connection for shell fragmentation wounds of the bilateral legs.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must specifically inform the Veteran that the basis for the RO's denial of his petition to reopen the claim of service connection for residuals of shell fragment wounds to the bilateral legs was the absence of evidence showing current disability.

2.  Obtain all relevant VA treatment records from the Columbia, Missouri VA Medical Center, or any other VA facility which may have treated the Veteran, since April 2009 and associate those documents with the claims file.

3.  Following the completion of the above development to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine the nature of the claimed cervical spine disorder and to obtain an opinion as to whether such is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following a review of the claims file and examination of the Veteran, the VA examiner should provide a diagnosis for any cervical spine disorder, to include any arthritic condition thereof, found.  The VA examiner should then provide an opinion as to whether the Veteran's cervical spine disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or are otherwise related to his military service.  

In so discussing, the examiner should specifically address the Veteran's rocket-propelled grenade incident during service, which the Veteran claims hyperextended his neck.  The examiner should also discuss the Veteran's report that such subsequently appeared to resolve within 3 months of the injury, as well as the Veteran's contention that there is an "artifact" in his neck that is causing his cervical spine disorder.  The examiner should take as conclusive fact that the Veteran was wounded in service with shrapnel from a rocket-propelled grenade attack in the Republic of Vietnam.  The VA examiner is asked to clarify the VA neurosurgeon's opinion, as stated in the August 2006 treatment note.

The examiner also must discuss the evidence of record which demonstrates that within 3 months of discharge from service, in November 1970, the Veteran was in a motor vehicle accident, and that it appears such resulted in a spinal fusion in 1970 or 1971.  Moreover, the VA examiner should further discuss the February 2004 letter from Dr. L.M.S. which notes that the current cervical spine arthritis does not appear to have had its onset until 1985.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for service connection for a neck disorder, to include shell fragmentation wounds, and his earlier effective date claims for his evaluations of PTSD and peripheral neuropathy of the lower extremities and for TDIU and basic eligibility for Dependent's Educational Assistance benefits.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



